
	

114 HRES 190 IH: Expressing support for the designation of the fourth week in April as Every Kid Healthy Week.
U.S. House of Representatives
2015-04-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 190
		IN THE HOUSE OF REPRESENTATIVES
		
			April 13, 2015
			Mr. Danny K. Davis of Illinois submitted the following resolution; which was referred to the Committee on Energy and Commerce
		
		RESOLUTION
		Expressing support for the designation of the fourth week in April as Every Kid Healthy Week.
	
	
 Whereas childhood obesity, undernourishment, and physical inactivity are national epidemics, and schools can help to address these problems by becoming healthier places so kids can live healthier lives and be better prepared to learn;
 Whereas 1 in 3 of the Nation’s children are overweight or obese which puts those children at a high risk for developing heart disease, cancer, asthma, and diabetes;
 Whereas the 2013 Youth Risk Behavior Survey found that only 27.1 percent of high school students were physically active for at least 60 minutes per day on each of the 7 days before the survey, with 37.5 percent of male students and 17.7 percent of female students reporting this level of activity;
 Whereas the 2013 Youth Risk Behavior Survey found that less than half (48 percent) of high school students attended physical education classes 1 or more days in an average week when they were in school, with only 29.4 percent attending physical education classes daily while in school;
 Whereas the percentage of high school students who attended physical education classes daily has decreased over time, from 41.6 percent in 1991 to 29.4 percent in 2013, as measured by the Youth Risk Behavior Survey;
 Whereas every child needs a healthy diet consisting of nutritious foods in appropriate portion sizes based on age and development;
 Whereas evidence shows children who eat poorly or who engage in too little physical activity do not perform as well as they could academically;
 Whereas the primary goal of Every Kid Healthy Week is to be an annual observance when schools, students, parents, and community members come together to recognize their school’s wellness achievements through fun, engaging, and health-focused events;
 Whereas over 1,000 schools are participating in 2015; Whereas a coalition of leading public and private organizations engaged in child and school health has been formed for a collective impact initiative working toward a common vision that all United States schools will provide healthy foods, quality health and physical education, and comprehensive physical activity opportunities for all students by 2030;
 Whereas Every Kid Healthy Week will act as a focal point for year-round programming related to the Nation’s childhood obesity epidemic as well as its solutions: sound nutrition, regular physical activity, and health-promoting school programs; and
 Whereas the designation of the fourth week in April as Every Kid Healthy Week will bring national attention to the importance of keeping kids fit and healthy, and will provide an opportunity to emphasize the significance of making the choices necessary to sustain a healthy and physically active lifestyle: Now, therefore, be it
	
 That the House of Representatives— (1)supports the designation of Every Kid Healthy Week; and
 (2)honors and recognizes the importance of promoting healthy lifestyles and healthy learning environments for all children.
			
